GLICKSTEIN, Judge.
This is an appeal from a final judgment in which the trial court concluded appellant was not entitled to the relief it sought, namely, specific performance, because there was no enforceable oral contract for the sale and purchase of the real property involved. We commend the trial judge for verbalizing into the record, at the conclusion of the two-day non-jury trial, not less than eleven pages, reciting his findings of fact. These recitals reflect that he listened carefully to the evidence and judiciously weighed it. Accordingly, we affirm.
ANSTEAD, C.J., concurs.
WALDEN, J., dissents with opinion.